DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 5-9, 14-19, 21, 23, 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Gopinath et al. disclose: a pulse oscillator oscillating (pp.3593 col.1 1st 2 lines) an ultrashort, light pulse (pp.3591 abstract last 2 lines), and a waveguide converting (pp.3592 col.2 Last para.) the oscillated ultrashort light pulse from the pulse oscillator into a supercontinuum by a nonlinear optical effect (pp.3591 abstract non-linear fiber), and then emitting, wherein he waveguide has a conversion characteristic where the ultrashort light pulse is converted into the supercontinuum (pp.3592 col.2 Last para. L1-2) having a spectrum continuous in a wavelength band width of at least 200 nm (pp.3592 col.2 Last para. L7-8) included in the wavelength range from 850 to 1550 nm (pp.3592 col.2 Last para. L2-4) and having a wavelength flatness within 3 dB in the wavelength (pp.3592 col.2 Last para. L7-8) band width of at least 200 nm included in the wavelength range from 850 to 1550 nm (pp.3592 col.2 Last para.), the pulse oscillator and the waveguide are operable to emit the supercontinuum with a peak power within 1 to 100 kW (pp.3592 col.2 Last para. L2-4). Dantus discloses: the pulse oscillator (para. 0059] L1-2) and the waveguide (para. [0058] L1-2) are operable to emit the supercontinuum (para. [0061]) to enabling multiphoton excitation of an object on an irradiated plane (para. [0088] L1-7) with benefits for a cost effective laser system (Dantus pg. 2, para. [0009]). The prior arts of reference fail to teach, disclose, suggest or make obvious: the ultrashort light pulse has a pulse width not more than 1 ps and a center wavelength in the wavelength range from 1000 to 1100 nm
Regarding independent 14, the claim contains the same substantive limitations as independent claim 1, therefore, the claim is allowed on the basis.
Claims 5-9, 15-19, 21, 23, 26-27 allowed on the basis as independent claims 1 & 14 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884